Citation Nr: 1201896	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in October 2010.  A transcript of the hearing is associated with the claims file. 

In January 2011, the Board remanded the appeal for further development. 


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine first manifested more than one year after service and is not related to any aspect of service. 

2.  The Veteran's degenerative disc disease of the lumbar spine is aggravated by a service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine secondary to a service-connected left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran served as a U.S. Army light vehicle driver with service in Europe.  He contends that his degenerative disc disease of the lumbar spine was incurred in service when he fell from a truck injuring his left knee and back; or alternatively, that the spinal disorder is aggravated by a service-connected left knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases such as arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service treatment records are silent for any symptoms, diagnoses, or treatment of a lumbar spine or low back disorder.  There is no record of immediate treatment for a fall causing injury to the left knee and back.   In a July 1963 discharge physical examination, a military physician noted the Veteran's reports of monthly occasions of "giving-way" of the left knee that started prior to service.  He denied any trauma or increase in symptoms during service.  The Veteran reported that he never sought care for the symptoms at sick call.  The physician diagnosed a possible meniscus tear but no locking or tenderness at the time of the examination.  The Veteran did not report and the examiner did not note any lower back symptoms, abnormalities, or injuries.  

In November 1965, the Veteran's primary care physician noted the Veteran's report of medial back pain between the shoulders after bending under the seat of his truck a few days earlier.  The physician did not order X-rays or provide a diagnosis but prescribed hot compresses.  In August 1966 and May 1967, the physician noted symptoms of lower back tenderness, swelling, and lameness but provided no diagnosis or treatment.  In July 1971, another private physician noted the Veteran's report of the sudden onset of pain across the upper back after a trivial movement and was unable to walk or get out of bed without discomfort.  The physician noted back muscle spasms and tenderness causing functional scoliosis to the right side.  The physician diagnosed lumbosacral strain but noted no treatment or X-rays.   The original primary care physician also noted back pain and local tenderness radiating to the right leg in May 1986 and December 1989.  The physician ordered X-rays but the results were not recorded.  The physician prescribed heat and medication for pain.   None of these primary care records contained reports or examination of any symptoms or treatment of the left knee or references to a fall or injury in service.  

In January 1998, the primary care physician noted the Veteran's report of backache with radiating pain to the left leg for the previous two months.  The physician also noted that the Veteran underwent surgery on the right knee in 1995.  X-rays showed normal vertebral height and alignment but with a slight anterior wedging of L1 and minimal marginal osteophyte formation at L4-5 and L5-S1.  

In February 1998, a VA physician noted a stooped posture, abnormal gait, and symptoms of a significant low back syndrome with a possible acute overlapping component.  The physician noted that he was unable to provide regular care for a lumbar spine disorder as it was not service-connected.  

In April 1998, a physical therapist (PT) noted the Veteran's report of occasional back pain for the past thirty years that was "nothing serious" with no previous therapy.  He reported a sudden onset of acute back pain the previous December and that X-rays and magnetic resonance images showed a disc protrusion.  On examination, the PT noted poor posture and a reduced range of lumbar spine motion with pain.  The Veteran received three epidural injections in the following two months. 

In August 2007, a new primary care physician noted the Veteran's history since 1995 and his departure from his employment as a truck driver in 1998 because of back pain.  The physician noted a normal gait but made no other clinical observations regarding the lumbar spine.  In May 2008, the physician noted that the Veteran walked with a limp, used a cane for ambulation, and experienced continued back pain when walking more than 30 feet.  X-rays showed moderate degenerative disease at L5-S1 and a mild anterior wedge at T12-L1.  On two occasions in August 2008 and a third time in April 2009, the Veteran underwent spinal surgery to correct recurrent disc herniation at L4-5.  

In an August 2008 statement, the Veteran noted that he had experienced back pain for many years since service and became totally disabled in 1998.  

In September 2008, a VA physician noted a review of the claims file and the 2008-09 surgical procedures.   The physician noted that there was no evidence of spinal trauma but that the Veteran reported that he injured his back while loading and offloading trucks.   On examination, the physician observed normal posture and gait but a limitation of the range of motion of the spine in all directions with pain on motion.  The physician did not obtain new imaging studies but diagnosed degenerative disc disease of the lumbar spine.  The physician concluded that the disease was not related to service because there was no record of a back injury in service or continuity of symptoms from service until the first diagnosis of the disease forty years later.  The physician did not comment on the records of private treatment for back pain from 1965 to 1998.  

In February 2009, the VA physician who performed the 2008 examination again noted a review of the claims file and the Veteran's report of back pain since a left knee injury in service.  The Veteran reported an inability to walk more than a few yards with a cane.  On examination, the physician noted a normal posture and gait but with muscle spasms and limitation of spinal motion in all directions with pain.  The physician referred to X-ray studies and diagnosed degenerative disc disease of the lumbar spine.  The physician concluded that the spinal disease was not related to service because there was no back injury or symptoms noted in the service treatment records including the discharge physical examination and that the current disorder was related to activity and aging.  The physician further concluded that the spinal disorder was mildly aggravated by the left knee disorder because abnormal gait and posture can aggravate spinal conditions.    

Also in February 2009, the same VA physician examined the Veteran's left knee.  The physician noted that the Veteran walked with an antalgic gait and used a cane but was unable to walk more than one-quarter mile.  The physician diagnosed left knee strain with medial instability and concluded that the disorder first manifested as a possible torn meniscus noted in the discharge physical examination.   In March 2009, the RO granted service connection for left knee instability but continued to deny service connection for the lumbar spine disorder. 

In an August 2009 substantive appeal and in an October 2010 Board hearing, the Veteran reported that while serving in France, he fell from a truck and injured his left knee and back.  He was treated at a first aid station with aspirin and was authorized sick leave for two days.   He acknowledged that the first aid station likely did not maintain records of this treatment.  The Veteran reported that he was treated at a VA clinic in Maine while in service and called attention to the post-service treatment from 1965 to 1998 as discussed above.   The Veteran's spouse stated that the Veteran received Social Security Administration (SSA) disability benefits for the back disorder starting in 1997.   The Veteran contended that his left knee disability caused an abnormal gait that aggravated his lumbar spine disease.  

In January 2011, the Board remanded the claim to obtain medical and adjudicative records from the SSA, additional private and VA records since 2008, and an additional VA examination including an assessment of aggravation of the spinal disorder by the left knee disability.    The Appeals Management Center (AMC) requested the relevant records from SSA; however, no adjudicative documents were obtained.  Limited treatment records discussed above and an incomplete functional capacity evaluation were obtained and associated with the claims file.  Additional private and VA records were obtained and associated with the claims file, and an adequate VA examination was performed as discussed below.   The Board concludes that there has been substantial compliance with the remand instructions. 

Additional records from several private physicians showed that the Veteran underwent a third surgical procedure to correct lateral recess stenosis at L4-5 in April 2009.  VA outpatient clinic records from December 2008 to December 2010 were obtained.  The attending VA clinicians noted that the Veteran was receiving care for the lumbar spine from private physicians and made no clinical observations.  None of the physicians addressed the causes of the disease or any relationship to the left knee.  

In July 2011, the same VA physician noted another review of the claims file including the new private records of surgery in 2009 and the Veteran's report that he first experienced low back pain in 1962 after his left knee injury.  On examination, the physician noted similar clinical findings as in September 2008 including that the Veteran had normal posture and gait but also the presence of low back muscle spasms.  The physician noted the results of X-ray studies and diagnosed degenerative disc disease of the lumbar spine.  He concluded that there was no change to his opinion that the lumbar spine disease was not caused by any aspect of service or by the left knee disability.  The physician did not provide a rationale, did not address the evidence of intermittent treatment for back pain from 1965 to 1998, and did not explain the inconsistencies between his spinal examination observations of normal posture and gait and his and other physician's knee observations of an antalgic gait, limp, and use of a cane.  Moreover, the physician noted that his opinion was not changed since February 2009 and did not specifically contradict his previous conclusion that the left knee mildly aggravated the spinal disorder.  

In September 2011, the Veteran submitted additional argument and evidence with a waiver of review of that evidence by the Agency of Original Jurisdiction.  The Veteran reported that additional VA outpatient treatment records since at least 1998 were not obtained or considered and that his attending VA physician was instrumental in documenting his spinal disability for the SSA adjudication.  However, the file does contain a February 1998 report from this physician who noted that he was not providing care for the spinal disorder.  The Veteran called attention to the VA examiner's conclusion that the spinal disease was caused by aging in conflict with the records of intermittent treatment from 1965 to 1998.  The Veteran noted that his service treatment records were incomplete because there were no records of treatment for tonsillitis on route to Europe in 1961.  The Veteran provided copies of two prior Board decisions in which service connection for a lumbar spine disorder secondary to imbalance from knee disabilities was granted.  Finally, the Veteran submitted an August 2011 report from a private chiropractor.  

The private chiropractor noted that he examined the Veteran for the first time to provide a medical opinion.  The chiropractor noted a review of unspecified medical records and X-ray reports.  He did not mention any traumatic injuries in service but discussed the Veteran's posture imbalance in detail.  He concluded that the Veteran's longstanding limp accelerated the degenerative spinal disease and provided a detailed explanation of the mechanical process.  

The Board concludes that service connection for degenerative disc disease of the lumbar spine is warranted as secondary to a service-connected left knee disability.  

The Veteran is competent to report the circumstances from a fall in service and his observed symptoms of recurrent low back pain at the time and after service.  Although the occurrence of the fall is credible, the Board places less probative weight on the Veteran's contention that he sustained trauma sufficient to cause chronic spinal disease.  The Veteran acknowledged that he received only aspirin and rest and that the first aid station did not likely retain any records.  The Board concludes that the Veteran's report of treatment at a VA clinic in Maine while he was on active duty is not credible.  The Veteran was stationed in Europe for over two years and his discharge physical examination was performed at a medical facility in Europe.  The Board places greater probative weight on the Veteran's own medical history and the results of the discharge physical examination that are silent for any back symptoms or for residual symptoms of the knee from a fall.  

Records of private care for upper and lower back pain in 1965-67 made no mention of trauma in service nor were any X-rays obtained or specific treatment noted.  The first possible manifestation of a chronic back disorder was in 1971 when the examiner noted the Veteran's report of a sudden onset of pain and indications of scoliosis.  However, none of these records through 1989 mention an injury in service to the back or knee which would have been reasonable for the Veteran to report to an attending physician.  A physical therapist in 1998 noted the Veteran's report that his occasional back pain was not serious until a sudden onset of acute pain the previous December.  Finally, the SSA records and private records surrounding the three surgical procedures are also silent for any reference to back trauma in service.  The VA examiner in 2008 and 2009 noted the Veteran's report of the injury in service as well as the silent service treatment records and concluded that the spinal disease was not related to a fall in 1962.  Therefore, the Board concludes that the weight of credible lay and medical evidence is that the lumbar spine disorder manifested greater than one year after service and was not related to a fall from a truck in 1962.  Therefore, service connection on a direct basis is not warranted. 

Service connection secondary to the service-connected left knee disability is warranted.  The VA outpatient physician in 1998 noted a stooped posture and abnormal gait.  The Board places greatest probative weight on the opinions of the VA physician in February and July 2011 and on the private chiropractor's opinion in August 2011.  The VA physician was inconsistent in his observations of posture and gait but acknowledged the impact of poor posture and structural imbalance and found a mild level of aggravation.  The private chiropractor also concluded that the knee disability caused imbalance and aggravation of the spinal disorder and provided a detailed explanation of the mechanical process.  The Board places little probative weight on the two Board decisions cited by the Veteran as they are not precedential and involved medical reports and circumstances specific to other Veterans.  

As the weight of the credible and probative evidence demonstrates that the Veteran's current degenerative disc disease of the lumbar spine is aggravated by a service-connected left knee disability, the "benefit of the doubt" rule need not be applied, and the Board will grant the service connection claim on a secondary basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for degenerative disc disease of the lumbar spine secondary to a service-connected left knee disability is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


